Citation Nr: 1540227	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from May 1965 through May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which among other issues, denied service connection for bilateral hearing loss.  The Veteran has perfected a timely appeal as to that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends in his claims submissions and lay statements that he sustained acoustic trauma during service from noise from howitzer, machine gun, and small arms fire.  His DD Form 214 shows that he was attached to an artillery unit and performed duties as an artillery surveyor.  Also, the Veteran is noted as having been recognized for skill as a marksman.  Moreover, the Board would expect that the Veteran was also required to participate in regular weapons training as part of his basic training and over the subsequent course of his active duty.  As such, the record establishes that the Veteran did sustain acoustic trauma during his active duty service.

Service treatment records do not document any in-service complaints of hearing loss or other ear problems, nor do they indicate any objective findings, diagnoses, or treatment related to the Veteran's hearing.  Nonetheless, a comparison of the data from audiometric testing performed during his February 1965 enlistment examination and his April 1967 separation examination indicate noticeable shifts in the audiometric pure tones at all frequencies from 1000 to 4000 Hertz.  In that regard, audiometric tests performed during the enlistment examination showed the following pure tones (NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the older ASA standards (which are expressed outside parentheses on the left) have been converted to ISO-ANSI standards (which are expressed by the figures in parentheses on the right)):




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-10 (0)
-10 (0)
5 (15)
5 (0)
LEFT
-5 (10)
-5 (5)
-10 (0)
0 (10)
-10 (-5)

Audiometric tests performed during the April 1967 separation examination revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
X
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
X
10 (15)

Audiometric tests performed during a June 2013 VA examination revealed pure tones that are consistent with disabling hearing loss in both ears, as defined under 38 C.F.R. § 3.385.  The examining audiometrist opined, however, that it is less likely as not that the Veteran's bilateral hearing loss was caused by or the result of his active duty service.  For rationale, the audiometrist noted that the Veteran has had a long history of post-service occupational and recreational noise exposure.  Although that rationale is certainly relevant, the Board is concerned that the examiner did not address the apparent audiometric shifting shown in the service treatment records.  For that reason, the audiometrist's June 2013 opinion is incomplete.

The claims file should be returned to the same examining audiometrist who performed the June 2013 VA examination.  The audiometrist should be asked to review the claims file again and provide an addendum in which she expresses an opinion as to whether the audiometric shifting shown during service corresponds to in-service hearing loss.  38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the same VA examiner who performed the previous June 2013 VA examination and ask that she review it.  The examiner should note that a comparison of the audiometric data shown during the Veteran's February 1965 enlistment examination and April 1967 separation examination (which are expressed under the pre-November 1967 ASA standards) shows that the Veteran experienced audiometric shifting during service.

Ask the examiner to provide a typewritten addendum report in which she comments upon the significance, or lack thereof, of audiometric shifting shown in the service treatment records and provides an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that audiometric shifting shown by the Veteran during service corresponds to in-service hearing loss.

A complete rationale for all expressed opinions, which includes citation to any relevant facts, evidence, or medical principles, must be provided in a typewritten addendum.  If the examiner cannot provide the requested opinion without resorting to speculation, she should indicate this expressly and explain what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

If the examiner who performed the June 2013 VA examination is unavailable, then the claims file should be forwarded to a new VA examiner for his or her review and an opinion as to the question posed above.  That examiner should provide the requested opinion and detailed rationale in a typewritten report.
 
2.  After completion of the above development, the issue of the Veteran's entitlement to service connection for bilateral hearing loss should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




